Citation Nr: 1121760	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for urethral stricture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2009, the Veteran presented hearing testimony before a Decision Review Officer (DRO) at the RO.  The transcript of the hearing is associated with the claims file.  

In June 2010, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is in the claims file.  

In March 2011, the Board referred the Veteran's case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issues on appeal, and the medical opinion from a VA urologist was obtained in April 2011.  


FINDING OF FACT

According to the only competent medical opinion of record, the Veteran has additional disability proximately caused by an event not reasonably foreseeable which occurred during VA medical treatment.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for urethral stricture is warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although we have an obligation to provide reasons or bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of section 1151 in 2006, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  As noted, these provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares such veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

In the present case, the Veteran contends that the Cincinnati VA Medical Center (VAMC) was negligent in treating his urethral stricture and, as a result, he currently has significant difficulty voiding and engaging in sexual intercourse.  The Veteran asserts that the physicians who performed the procedure in December 2005 negligently damaged his urethra and worsened his condition.  He further asserts that he was not advised regarding the extent of the possible complications that could result from the procedure.

In evaluating the Veteran's claim herein, the Board will consider whether the evidentiary record shows that he has additional disability proximately caused by negligent VA medical treatment, or by an event not reasonably foreseeable. 

The Board notes that the voluminous treatment records contained in the Veteran's multi-volume claims folder document a complicated course of treatment for a urethral stricture beginning in 2005.  The Veteran has a history of renal disease.  

The records show, in pertinent part, that the Veteran presented with the chief complaint of a bladder diverticulum in November 2005.  He had been determined to have urethral stricture requiring cystoscopy with Direct Visual Internal Urethrotomy (DVIU), and he reported a history of some obstructive voiding symptoms.  It is also noted that he had been hospitalized that year when a Foley catheter could not be placed.  

In December 2005, the Veteran underwent a cystourethroscopy, dilation of the urethra with Van Buren sounds, dilation of urethra with filiform and followers, and placement of an 18-French Councill Foley catheter.  The signed consent for this treatment/procedure is included in the claims folder. 

The Veteran subsequently underwent a procedure in February 2006, which consisted of suprapubic tube placement, retrograde urethrogram, and urethroscopy.  The signed consent for this treatment/procedure is included in the claims folder.

Subsequent VA treatment records show the Veteran's continued treatment for urological problems.  It is notable that, in April 2006, an ultrasonography of the kidneys was performed showing that the Veteran's urinary bladder was collapsed around a suprapubic catheter.  Also, a peno-scrotal urethroplasty/repair of the cloacal anomaly and cystoscopy were performed in May 2006.  

In April 2011, a medical expert opinion based on review of the claims folder was obtained from a VA urologist, Dr. T.L., in connection with the claim.  

Based on her review of the Veteran's records contained in the claims folder, Dr. T.L. wrote that the Veteran had manifestations of urethral stricture disease prior to the procedure performed in December 2005, noting that he had renal urethral stricture from 2005 with bladder wall thickening and a diverticulum, which were both signs of bladder outlet obstruction.  Dr. T.L. noted that there was also inability to place a Foley on a prior hospitalization reported by the Veteran.  She further commented that the Veteran subjectively reported obstructive voiding symptoms and objectively demonstrated a bulbar urethral stricture on retrograde urethrogram. 

Dr. T.L. then noted that the Veteran was given proper pre-operative informed consent which clearly lists the possible risks/adverse outcomes of the procedure, such as "recurrence of structure requiring further procedures or dilations."  She commented that there were no complications noted directly related to the urethral procedure of December 2005.  She added that the elected treatment algorithm for the patient's stricture disease was appropriate and, consequently, she did not feel that the physicians acted negligently, delayed care, or showed lack of surgical or clinical decision-making.

However, she ultimately concluded that it is at least as likely as not that the Veteran's treatment of December 2005 for his bulbar urethral disease resulted in the development of additional penile stricture in the pendulous urethra and the potential to have worsening voiding symptoms.  She wrote that the development of this stricture would be unforeseeable and not typically anticipated.  She further commented that the Veteran's urethral stricture disease would be more extensive and possibly require additional procedures to correct.  

She further concluded, however, that it is unlikely that the Veteran's impotence is related to his urethral stricture or associated procedures.  She explained that his impotence was present prior to 2005 and the cause of his impotence was likely the result of his comorbidities of malignant hypertension, hyperlipidemia, chronic kidney disease, prolonged tobacco use, and coronary artery disease.

The Board notes that the reviewing urologist, Dr. T.L., has specialized medical expertise in the area of genitourinary disorders, and cited relevant evidence contained in the claims folder and medical principles in support of her conclusion.  Furthermore, this is the only competent medical opinion of record.  For these reasons, the Board finds the medical opinion of the April 2011 reviewing physician to be of sufficient probative value to raise reasonable doubt in resolving the medical question of whether the Veteran has additional disability proximately caused by an event not reasonably foreseeable during the course of VA medical treatment.    

Thus, for the foregoing reasons, the Board concludes that , although the evidence does not clearly preponderate in favor of the claim, there is reasonable doubt as to whether the Veteran has suffered additional disability, specifically, the development of additional penile stricture in the pendulous urethra and the potential to have worsening voiding symptoms, which was proximately caused by an event not reasonably foreseeable associated with the December 2005 treatment by VA for urethral disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for urethral stricture is granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


